Citation Nr: 0213975	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-01 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date than August 25, 
1998, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1971.

This appeal is from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2002, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c), (e) (West Supp. 2002).  A transcript 
is of record.

The appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran filed statement seeking service connection 
for PTSD on May 12, 1999, which the RO associated as an 
informal claim with the formal application for disability 
compensation for cocaine addiction received on August 25, 
1998.

2.  No document of record prior to August 25, 1998, claimed 
entitlement to disability compensation for PTSD.


CONCLUSION OF LAW

Applicable law does not authorize an effective date of 
service connection for PTSD earlier than August 25, 1998.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400, 
3.400(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will consider 
the applicability of the regulations implementing the VCAA as 
they pertain to the claims at issue.

The Secretary of Veterans Affairs has argued that there are 
cases that do not fall under the provisions of the VCAA, such 
as where there is no dispute over the facts and the law is 
dispositive, or where the law and the facts as they existed 
at the time of the decision from which an appeal is taken 
must control, and further development of evidence could not 
now change the prior decision.  See Livesay v. Principi, 14 
Vet. App. 324, 325-26 (2001) (Ivers, Judge, concurring) 
quoting Secretary's Supplemental Brief at 13-15 in Holliday 
v. Principi, 14 Vet. App. 280 (2001).

Furthermore, "the Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  De la 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, there is no dispute over the facts.  The issue is 
controlled solely by the law.  The only potential point of 
factual dispute could be whether the veteran filed a claim 
for service connection prior to the date the RO found.  The 
veteran's testimony has obviated that potential.  In this 
case, the RO did not provide the veteran the specific notices 
of information and evidence necessary to substantiate the 
claim, or afford assistance to obtain such information or 
evidence.  There appears to be nothing that could be done to 
assist the veteran to develop evidence to substantiate his 
claim, and the RO has informed him of applicable law.  VA has 
not, therefore, breached any duty under the VCAA in this 
case.

II.  Earlier Effective Date

The following facts are uncontested: The veteran asserted in 
hearing testimony before the undersigned in April 2002 or in 
previous RO hearing testimony in April 2001 that he has had 
psychological distress since service.  He has conceded that 
he did not file a claim for VA disability compensation for a 
psychiatric disorder prior to 1998, which is corroborated by 
review of the veteran's VA claim file.  He testified that he 
first filed a claim for VA disability compensation in 1971, 
but that a psychiatric disorder was not among the conditions 
for which he claimed entitlement to disability compensation, 
which is also corroborated by the May 1971 application for 
disability compensation of record.  The veteran asserted that 
he developed what has now been diagnosed as PTSD while still 
in service and that it ruined his life; he self-medicated 
with drugs and alcohol for many years.  He testified that he 
had his first psychiatric treatment privately in 1985 or 
1988, obtaining a diagnosis of bipolar disorder, but had no 
contact with VA regarding psychiatric illness until 1998.  He 
asserted that 1985 is a fair effective date for entitlement 
to disability compensation, because it was the date at which 
he realized he had a problem and first obtained a psychiatric 
diagnosis.

The veteran filed an application for VA disability 
compensation on August 25, 1998, which included cocaine 
addiction among the conditions for which the veteran claimed 
entitlement to disability compensation.  On May 12, 1999, the 
RO received a written statement from the veteran seeking 
disability compensation for PTSD.  No document of record 
prior to this date explicitly sought service connection for 
PTSD.

By rating decision of April 2001, the RO granted service 
connection for PTSD.  The RO assigned August 25, 1998, as the 
effective date.  The May 2001, supplemental statement of the 
case reveals that the RO construed the August 25, 1998, 
application for disability compensation as encompassing the 
claim for PTSD.

The law and regulations governing effective dates of awards 
of disability compensation are as follows:

Unless specifically provided otherwise in 
[chapter 51, title 38, United States 
Code], the effective date of an award 
based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation . . . 
shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

38 U.S.C.A. § 5110(a) (West 1991).

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2001).

Disability compensation-(i) Direct service connection 
(3.4(b)).  Day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i) (2001).

Resolution of the question whether the veteran had PTSD or 
any other psychiatric illness in service is immaterial to the 
question of the correct effective date of service connection 
for PTSD.  The veteran did not file a claim for service 
connection for PTSD within one year following separation from 
service.  Thus, even if it were undebatable that he had PTSD 
in service, the date of separation from service could not be 
the effective date of his entitlement to compensation.  
38 C.F.R. § 3.400(b)(i).

To assign an earlier effective date because the appellant 
asserts it would be fair to do so is a remedy beyond the 
Board's jurisdiction.  See 38 U.S.C.A. § 7104(a), (c) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.101(a) (2001).  Money may 
be paid from the Federal Treasury only in the manner 
expressly authorized by statute.  See Office of Personnel 
Mgmt. v. Richmond, 496 U.S. 414, 424 (1990).  The date of 
onset or diagnosis matters in assigning effective dates if 
the claim was filed within a year following separation from 
service, such that onset in service would permit an effective 
date earlier than the date of the claim, or if the onset was 
after claim, such that a date later than the date of the 
claim controlled as the "date entitlement arose."  
38 C.F.R. § 3.400(b)(2)(i).

In this case, no exception to the general rule applies.  The 
date of the claim controls.  38 C.F.R. § 3.400.  The RO 
liberally construed the veteran's August 25, 1998, claim to 
include PTSD, even though by its language it was for cocaine 
abuse, and he did not mention PTSD until May 1999.  The Board 
finds no error in this liberal construction.  No document of 
record pre-dating August 25, 1998, can be construed as a 
claim for service connection for PTSD.  The veteran does not 
allege an earlier application for disability compensation for 
PTSD.  Straightforward application of the law to the facts 
compels finding August 25, 1998, the earliest possible 
effective date for service connection for PTSD.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).


ORDER

Entitlement to an effective date for service connection for 
PTSD earlier than August 25, 1998, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

